United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                 ___________

                                No. 97-2633
                                 ___________
Scott Schoenfeld, by his parents       *
and next friends, Marc Schoenfeld      *
and Anne Schoenfeld; Marc              *
Schoenfeld; Anne Schoenfeld,           *
                                       *
               Plaintiffs-             *
Appellants,                            *   Appeal from the United States
                                       *   District Court for the
     v.                                *   Eastern District of Missouri.
                                       *
Parkway School District; Paul          *
Delanty, Superintendent of             *
Parkway School District; Special       *
School District of St. Louis           *
County; Ronald Rebore, Dr.,            *
Superintendent of Special School       *
District of St. Louis County,          *

               Defendants-
Appellees.
                                 ___________

                         Submitted: January 14, 1998
                            Filed: March 9, 1998
                                 ___________

Before LOKEN, FLOYD R. GIBSON, and MURPHY, Circuit Judges.
                               ___________

MURPHY, Circuit Judge.

      Appellants Scott Schoenfeld and his parents, Marc and Anne
Schoenfeld, were refused reimbursement for the cost of Scott’s private
school placement and claim that
this was a denial of the free appropriate public education guaranteed by
the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. § 1400,
et seq. They sued the Parkway and St. Louis County school districts and
their superintendents to recover private school costs under IDEA, the due
process and equal protection     clauses of the fourteenth amendment, 42
U.S.C. § 1983, and the special educational services requirements of
Missouri law, Mo. Rev. Stat. § 162.670, et seq.        The district court1
granted summary judgment to the defendants on the IDEA and § 1983 claims
and dismissed the state law claim for lack of subject matter jurisdiction.
The Schoenfelds appeal from the judgment, and we affirm.

      Scott Schoenfeld left his local elementary school in the fall of 1991
to begin seventh grade at the larger Parkway Middle School. Scott came
home after the first day of school and began to cry and vomit. Throughout
the school year Scott suffered stomach aches, vomiting, and other physical
symptoms that kept him home from school. On Sunday evenings he often cried
and said that he didn’t want to go to school the next day and he frequently
left class to go to the offices of the school nurse and counselor. Scott
began to see a child psychologist, Dr. Zila Welner, who determined, as did
other psychiatrists who examined him, that Scott suffered from general and
separation anxiety, but had no other impediment to attending school. Dr.
Welner counseled Scott and his parents and prescribed medication to help
with Scott’s anxiety. She also suggested that the Schoenfelds visit an
adolescent day care facility, and they found a program they liked at Barnes
West Hospital where they enrolled Scott. The Barnes staff then met with
Scott for counseling in the morning before taking him to school. They also
met again after the school day finished. Over the course of the semester
staff members tried to increase the time Scott spent in school each day,
and at the end Scott had received three A’s, three B’s, and a C on his
report card.




      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.

                                         -2-
       In early February 1992, the Schoenfelds met with staff members from
Barnes and the school to set up an intervention program that would help
Scott with his anxiety. Notices of the special services Parkway provided
under IDEA had been published in school newsletters and registration
handbooks and posted in the school building itself. Mrs. Schoenfeld had
worked as a substitute teacher in the Parkway district where she had
encountered students who left class as part of their intervention plan.
At the February meeting all participants agreed on a plan which allowed
Scott to leave class when he felt it necessary and to use a school
telephone to contact Barnes personnel for help in managing his anxiety.
The Schoenfelds also decided to look into other schools and, on the
suggestion of a Parkway staff member, called the Special School District
of St. Louis County (SSD) to see if Scott was eligible for home schooling.
Although the SSD informed the Schoenfelds that he was eligible, they
decided against that option because Dr. Welner thought it would only
exacerbate his anxiety problems.

       Under the intervention plan Scott began to have less trouble at
Parkway. His absence from class decreased substantially, and he received
three A’s, three B’s, and one C in the second semester. He tested in the
seventieth percentile on the Stanford Achievement Test which was at or
above the level predicted by his aptitude testing in particular subjects.
By the end of the 1991-1992 school year at Parkway, Scott had successfully
completed seventh grade and shown marked improvement in managing his
anxiety.

      In the fall of 1992 Scott began eighth grade at Parkway. Just as he
had the year before, Scott began to cry when he came home from the first
day of school. His parents took him to see Dr. Welner, and on the next day
Scott and his parents met with staff at the private Logos School. After
the meeting they enrolled Scott in Logos against the advice of Dr. Welner
and called Parkway to have his records transferred. Scott never returned
to Parkway, and his parents never contacted Parkway about paying for his
education at Logos until over a year later in November, 1993. When




                                   -3-
their request for reimbursement of the cost of Scott’s placement at Logos
was refused, the Schoenfelds sued to recover those costs.

      The district court granted summary judgment based on the conclusion
that Scott did not meet IDEA’s definition of “disabled” because his
academic performance did not fall below the level appropriate to his age
group as a result of his anxiety. Appellants argue the district court
erred in granting summary judgment based on this conclusion because
“decreased academic performance” under IDEA does not mean that the
individual must fall below age appropriate performance levels. We review
de novo a grant of summary judgment.      Unigroup v. O’Rourke Storage &
Transfer, 980 F.2d 1217, 1219 (8th Cir. 1992).        Summary judgment is
appropriate when there is no genuine issue of material fact and the moving
party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c).

      When a student has special educational needs due to a disability, an
individual education plan (IEP) must be developed through the cooperation
of school officials and parents to meet those needs and revised as the
child’s needs change. 20 U.S.C. §§ 1401 (a)(20), 1414(a)(5). The plan may
include special procedures and programs in the current school or placement
in another school. 20 U.S.C. § 1401(18); Andrews v. Ledbetter, 880 F.2d
1287, 1288 (11th Cir. 1989). Under IDEA strong preference is given to
public school mainstreaming.     Florence County School District Four v.
Carter, 114 S.Ct. 361, 364 (1988). The cost of private education is borne
by the state when a child is placed in a private institution through a
decision involving school officials, 20 U.S.C. 1413(a)(4)(B)(i), but
parents who unilaterally place a child in private school do so at their own
financial risk, Burlington School Committee v. Department of Education, 105
S.Ct. 1996, 2004-05 (1985); Fort Zumwalt School District v. Cynes, 119 F.3d
607, 611-612 (8th Cir. 1997).

      Scott Schoenfeld was withdrawn from Parkway after the first day of
his eighth grade year and enrolled in Logos before anyone at Parkway knew
about it. IDEA




                                    -4-
requires a meeting of school administrators, the child’s teacher, their
parents, and when possible the child, to formulate an IEP. 20 U.S.C. §
1401(a)(20). Parkway had no opportunity to provide an appropriate education
for Scott in the public school as is preferred under IDEA because he
transferred to private school after only one day in eighth grade without any
discussion with Parkway officials about possible accommodations to meet his
current needs. Reimbursement for private education costs is appropriate
only when public school placement under an individual education plan (IEP)
violates IDEA because a child’s needs are not met. Carter, 114 S.Ct. at
366; Evans v. District No. 17, 841 F.2d 824, 832 (8th Cir. 1988). Since
Parkway was denied an opportunity to formulate a plan to meet Scott’s needs,
it cannot be shown that it had an inadequate plan under IDEA. Reimbursement
for the costs of his private placement would therefore be inappropriate
because school officials were excluded from the decision, 20 U.S.C. §
1413(a)(4)(B)(i), and because no showing of inadequate services under IDEA
can be made.

      Scott’s unilateral withdrawal from Parkway meant there was no
opportunity to modify his IEP to meet his needs for the 1992-1993 school
year in public school as is preferred under IDEA, Carter, 114 S.Ct. at 364,
and no involvement of school officials in the private placement decision.
20 U.S.C. 1401(a)(20).     In these circumstances reimbursement for the
expenses of his private education is not required even if it were assumed
that private placement was appropriate to meet Scott’s needs. 20 U.S.C. §
1413(a)(4)(B). We therefore need not consider whether Scott was disabled
within the meaning of IDEA. The district court concluded Scott was not
disabled because his academic performance did not drop below the level
appropriate to his age group as a result of his anxiety.2 We may affirm the
district court’s ruling on any basis supported




      2
        We note that Scott’s academic performance at or above the age specific level
of his education or his predicted aptitude does not automatically lead to the conclusion
that his education satisfies IDEA’s requirement of an “appropriate” education. 20
U.S.C. § 1413. Academic achievement is not the only measure of the appropriateness
of a child’s education. See Yankton School District v. Schramm, 93 F.3d 1369, 1374-
75 (8th Cir. 1996).

                                          -5-
by the record, however, Monterey Development Corp. v. Lawyers Title
Insurance Corp., 4 F.3d 605, 608 (8th Cir. 1993), and the Schoenfelds’
failure to seek an IEP before placing Scott in private school precludes
reimbursement under IDEA. 20 U.S.C. § 1413(a)(4)(B)(i).

     For these reasons the judgment of the district court is affirmed.

     A true copy.

          Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -6-